DETAILED ACTION
Notice to Applicant
This communication is in response to the Application submitted April 2, 2021.  Claims 1 – 14 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  The limitation “iii) an equipment unit comprising components for identifying a patient and for applying treatment. characterized” contains a period.  As per section 608.01(m)  [R-7]  (Form of Claims) of the MPEP:  Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1, 3, 5, 8, 10, 12, 15, 17, and 19 are drawn to a system, method, and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 13 recite providing immediate personalized treatment to a patient that experiences a medical emergency comprising: sensors that are attachable to the patient's body to collect real- time data relating to the patient's vital signs; identifying a patient and for applying treatment. characterized in that: a) medical histories previously stored for patient's whose identity is known to the system; b) obtain medical histories for patient's whose identity is unknown to the system; and c) produce a treatment output based on the comparison of the real-time data with the medical history of the patient by executing the following: i) generating instructions for applying sensors from the sensor unit to a patient; ii) comparing values of the sensor data with values for corresponding parameters from data in the patient's medical history as well as other information from the patient's medical history to determine the action that should be taken; and iii) providing a user with specific instructions for administrating treatment to the patient and/or to apply drugs from the personalized drug unit.  
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by providing a user with specific instructions for administering a treatment. If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices and/or managing personal behavior or relationships or interactions between people, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “An equipment module”, “a control unit comprising a processor, data storage elements, dedicated software, input devices, display devices, and communication components”,  “a sensor unit”, “an equipment unit comprising components”, “the data storage elements”, “the input devices and communication components”, “the processor and dedicated software”, are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0080] In embodiments of the system all of the functions of the control unit 16 can be provided by dedicated components that are physically incorporated within a housing that contains other units of the system. In other embodiments functions of the control unit 16 can be provided by personal, laptop, or tablet computers, or mobile communication devices such as cellular phones.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 12 and 14 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 2 and 5 – 13 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Colby et al., herein after Colby (U.S. Publication Number 2005/0277872 A1).

Claim 1: Colby teaches an equipment module for providing immediate personalized treatment to a patient that experiences a medical emergency (paragraph 8 discloses a method of providing care to a patient who is provided with a personal computing device; paragraph 31 discloses providing treatment to a patient during an emergency event), the equipment module comprising: 
i) a control unit comprising a processor, data storage elements, dedicated software, input devices, display devices, and communication components (paragraph 36 discloses an integrated, mobile, wireless, handheld end-user computing and communication device; paragraph 41 discloses a mass data storage unit that provides data storage for at least the processor module; paragraph 45 discloses the device may also have one or more interfaces for connection to peripheral devices such as docking station, keyboard, and monitor); 
ii) a sensor unit comprising sensors that are attachable to the patient's body to collect real- time data relating to the patient's vital signs (paragraph 31 discloses paramedics arriving on the scene of a patient may acquire vital signs information; paragraph 60 discloses the patient’s mobile personal device may have vital sign monitoring devices incorporated into its hardware configuration; paragraph 61 discloses the patient’s mobile device may have either on-board or accessible to a network, algorithms to process the patient’s vital and/or metabolic data to perform a wide variety of medical functions); 
iii) an equipment unit comprising components for identifying a patient and for applying treatment (paragraph 54 discloses capturing and transmitting fingerprint or retinal scan information to identify a downed soldier prior to administering treatment; paragraph 80 discloses acquiring a biometrics identity measurement to confirm patient identity; paragraph 109 discloses an optical scanner for obtaining a fingerprint image of the patient; paragraph 110 discloses a retinal scanner for obtaining an image of the patient’s retina for identification). characterized in that: 
a) the data storage elements contain medical histories previously stored in the control unit for patient's whose identity is known to the system (paragraph 54 discloses each individual soldier may have medical information pre-stored in an accessible database on his mobile personal device; paragraph 57 discloses a device carried by a patient may have information including medical history); 
b) the input devices and communication components are configured to obtain medical histories for patient's whose identity is unknown to the system (paragraph 9 discloses acquiring patient physiological data from the patient associated physiological monitoring device; paragraph10 discloses the patient is provided with a personal computing and communications device having wireless communication capability; paragraph 31 discloses the cardiac emergency response team is able to access relevant medical history through the wireless network en route to the hospital, indicating an unknown identity); and 
c) the processor and dedicated software are configured to produce a treatment output based on the comparison of the real-time data with the medical history of the patient (paragraph 40 discloses a processor module which carries out the major processing functions and includes a microprocessor chip and associated memory, and is capable of running a standard operating system; paragraph 92 discloses a processor and executable code) discloses by executing the following: 
i) generating instructions for applying sensors from the sensor unit to a patient (paragraph 61 discloses algorithms to process the patients vital and/or metabolic data to perform a wide variety of medical functions); 
ii) comparing values of the sensor data with values for corresponding parameters from data in the patient's medical history as well as other information from the patient's medical history to determine the action that should be taken (paragraph 69 discloses the patient physiological data is analyzed with the personal computing device to generate a patient care recommendation); and 
iii) providing a user with specific instructions for administrating treatment to the patient using equipment from the treatment unit and/or to apply drugs from the personalized drug unit (paragraph 11 discloses generating patient treatment instructions for the current condition with the personal computing and communication device; paragraph 61 discloses drug delivery devices, including an insulin pump which may be commanded to deliver a dose).  

Claim 2: Colby teaches the equipment module of claim 1.  Colby teaches wherein the processor and dedicated software are further configured to use information received from sensors attached to the body of the patient to evaluate the effectiveness of the treatment (paragraph 61 discloses the patient's mobile personal device may be in wireless communication with an implantable glucose sensor continuously monitoring the patient's blood glucose, and if the patient's blood glucose level exceeds a predetermined threshold, the mobile personal device may, after calculating the required insulin to stabilize the patient's glucose level via the on-board algorithm, issue a command to the patient's implantable insulin pump (which may also be in wireless communication with the patient's mobile personal device) to deliver same).  


Claim 5: Colby teaches the equipment module of claim 1. Colby teaches wherein, the action that should be taken is either to apply treatment at the location of the patient or to immediately evacuate the patient to a hospital, professional health care center, or health care provider (paragraph 61 discloses the patient's mobile personal device may be in wireless communication with an implantable glucose sensor continuously monitoring the patient's blood glucose, and if the patient's blood glucose level exceeds a predetermined threshold, the mobile personal device may, after calculating the required insulin to stabilize the patient's glucose level via the on-board algorithm, issue a command to the patient's implantable insulin pump (which may also be in wireless communication with the patient's mobile personal device) to deliver same, thus, the treatment – insulin – is applied at the location of the patient) .  

Claim 6: Colby teaches the equipment module of claim 2. Colby teaches wherein, evaluation of the effectiveness of the treatment determines whether the treatment should be changed, continued, or discontinued and whether, at the stage the evaluation is being carried out, the patient should be transported to a hospital (paragraph 61 discloses the patient's mobile personal device may be in wireless communication with an implantable glucose sensor continuously monitoring the patient's blood glucose, and if the patient's blood glucose level exceeds a predetermined threshold, the mobile personal device may, after calculating the required insulin to stabilize the patient's glucose level via the on-board algorithm, issue a command to the patient's implantable insulin pump (which may also be in wireless communication with the patient's mobile personal device) to deliver same, thus, the effectiveness of the treatment of insulin was deemed to need changed).  

Claim 7: Colby teaches the equipment module of claim 1. Colby teaches wherein, the input devices comprise at least one of a keyboard or graphical user interface, configured for imputing information into the processor and data storage elements (paragraph 36 discloses a keyboard; paragraph 44 discloses various device user interfaces). 

Claim 8: Colby teaches the equipment module of claim 1. Colby teaches wherein, the display devices comprise at least one of a computer screen or a graphical user interface configured to display at least one of: a) personal information pertinent to the patient; b) the medical history of the patient; c) data from sensors attached to the patient; d) instructions generated by the software in the processor for applying sensors from the sensor unit to the patient; and e) instructions generated by the software in the processor for administrating treatment and using equipment from the treatment unit (Figure 6 discloses displaying patient data on device while en route; paragraph 56 discloses the patient data may be displayed in whole or in part on the mobile personal device).  

Claim 9: Colby teaches the equipment module of claim 1. Colby teaches wherein, the communication components are configured for WIFI, cellular, or Bluetooth two way communication between the control unit and the sensors in the sensor unit, the equipment in the treatment unit, and remotely located medical personnel, sensors, and databases and the communication components are configured for one way wired or wireless communication between the control unit and the personalized drug unit (paragraph 36 discloses a suitable mobile personal device may have Bluetooth wireless technology).  

Claim 10: Colby teaches the equipment module of claim 1. Colby teaches wherein, the sensor unit comprises at least one of the following types of sensors: an Electrocardiography (ECG) sensor, a pulse oximeter, an Electroencephalography (EEG) sensor, an ultrasound sensor, a capnograph, a sphygmomanometer, another type of non-invasive blood pressure sensor, a sensor to measure respiration rate, a sensor to measure body temperature, a body weight assessing element, a glucometer, a Hemoglobinometer, an optical sensor configured to observe white blood cells, and a camera or other type of imaging sensor configured to detect asymmetry typical of stroke incidents (paragraph 83 discloses an electrocardiograph included in the device).  

Claim 11: Colby teaches the equipment module of claim 1. Colby teaches wherein, the components in the equipment unit for identifying a patient comprise at least one of a fingerprint or retinal scanner, a bar code scanner, a camera for facial recognition, and a document scanner, each of which is connected to the communication components in the control unit (paragraph 109 discloses an optical scanner for obtaining a fingerprint image of the patient; paragraph 110 discloses a retinal scanner for obtaining an image of the patient’s retina for identification) .  

Claim 12: Colby teaches the equipment module of claim 1. Colby teaches wherein, the medical histories for patient's whose identity is unknown to the system are obtained by at least one of the following methods: a) by contacting the database of the patient's health care provider; b) from a driver's license, identity card, or passport that is carried by the patient; c) from a medical alert bracelet worn by the patient; d) from testimony of persons accompanying the patient; and e) from a specialized pre-installed application containing the person's medical history on his/her personal smartphone (paragraph 11 discloses acquiring third patient medical data from at least one remote caregiver).  

Claim 13: Colby teaches a system for providing immediate personalized treatment to a patient that experiences a medical emergency, the system comprising: 
a) an equipment module of claim 1 (paragraph 54 discloses capturing and transmitting fingerprint or retinal scan information to identify a downed soldier prior to administering treatment; paragraph 80 discloses acquiring a biometrics identity measurement to confirm patient identity; paragraph 109 discloses an optical scanner for obtaining a fingerprint image of the patient; paragraph 110 discloses a retinal scanner for obtaining an image of the patient’s retina for identification); and 
b) a monitoring module comprising sensors configured to measure a patient's vital signs that are attached to the patient as he/she goes about their daily business, and components configured to wirelessly transmit data collected by the sensors to the control unit in the equipment module(paragraph 60 discloses the patient’s mobile personal device may be in wireless communication with an implantable glucose sensor continuously monitoring the patient’s blood glucose).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  3 – 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Colby et al., herein after Colby (U.S. Publication Number 2005/0277872 A1) in view of Bunker et al., herein after Bunker (U.S. Patent Number 10,507,167 B1).

Claim 3: Colby teaches the equipment module of claim 1. 
Colby fails to explicitly teach the following limitations met by Bunker as cited:
further comprising a personalized drug unit containing drugs that might be needed for immediate administration to patients (column 6, lines 57 – 66 discloses a medication storage device that may include pills, capsules, syringes, and other single or multi-dose containers); 
wherein the personal drug compartment is electronically locked and can only be unlocked by a signal sent from the processor or by a remotely located physician (column 5, lines 55 – 59 discloses the medication dispenser may be opened remotely by a caregiver or physician).
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Colby to further includea medication monitoring system which includes a medication storage device, a proximity device, and a dispenser module, which hold a plurality of medications, and detect an activity of a user relative to the storage device as disclosed by Bunker.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Colby in this way to improve compliance relative to others by conveying specific information about how a patient can modify his/her behavior (Bunker:  column 19, lines 58 – 63).

Claim 4: Colby teaches the equipment module of claim 1. 
Colby fails to explicitly teach the following limitations met by Bunker as cited:
wherein, the personalized drug unit contains at least one of: glucose tablets, atropine, and nitroglycerin (column 6, lines 57 – 66 discloses a medication storage device that may include pills, capsules, syringes, and other single or multi-dose containers, although Bunker does not explicitly disclose glucose, atropine, or nitroglycerin, it is obvious any, if not all, can be included in the personalized drug unit).  
The motivation to combine the teachings of Colby and Bunker is discussed in the rejection of claim 3, and incorporated herein.

Claim 14: Colby teaches the system of claim 13. 
Colby fails to explicitly teach the following limitations met by Bunker as cited:
wherein the monitoring module comprises components configured to issue alarm signals and to wirelessly transmit the alarm signals to the equipment module if a medical emergency is detected (column 16, lines 29 – 50 discloses an alarm or notice is generated by a compliance module if the feedback exceeds a predetermined threshold).
The motivation to combine the teachings of Colby and Bunker is discussed in the rejection of claim 3, and incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See et al. (U.S. Publication Number 2016/0093197 A1) discloses a personal monitoring and emergency communications system including a wrist worn apparatus carried by a monitored person for minimizing response time during an emergency.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626